Citation Nr: 1209899	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-30 144	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1992 to January 1995 and from February 1999 to August 2001.  These matters are before the Board of Veterans' Appeals on appeal from a May 2008 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO).  In February 2012, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011). 

At the February 2012 Travel Board hearing the Veteran complained of buckling, and giving way of the knees (suggestive of instability), and indicated that he believed his knees had worsened since his last VA examination in October 2011; hence, a contemporaneous VA examination to assess the current severity of his bilateral knee disability is necessary.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  He also testified that he has not received treatment for his knees since he was last examined.

Notably, staged ratings may be appropriate in a claim for increase when the factual findings show distinct time periods when the disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is advised that a governing regulation provides that when a claimant fails (without good cause) to report for a VA examination scheduled in conjunction with a claim for increase, the claim is to be denied (See 38 C.F.R. §  3.655(b)).  

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for an orthopedic examination of the Veteran to assess the current severity of his service connected left and right knee disabilities.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the applicable criteria for rating the knee disabilities at issue, and the findings reported must be sufficiently detailed to allow for rating under all applicable criteria (specifically including ranges of motion, with any further limitations due to pain or on use as well as notation of any instability).  The examiner must explain the rationale for any opinions offered.

2. The RO should re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

